Exhibit 10.20
THE HOVDE BUILDING LEASE
Hovde Building, LLC, Landlord
Nevac Group Ltd., Tenant

 



--------------------------------------------------------------------------------



 



THE HOVDE BUILDING LEASE

              Article   Title   Page
 
           
1
  Definitions     3  
2
  Premises; Term     5  
3
  Use     5  
4
  Base Rent     5  
5
  Rent Adjustments     5  
6
  Payments     6  
7
  Late Payments     7  
8
  Security Deposits     7  
9
  Landlord’s Reservations and Improvements     7  
10
  Landlord’s Access to Premises     8  
11
  Possession of Premises     9  
12
  Building Services     9  
13
  Construction Liens     11  
14
  Compliance with Laws     11  
15
  Compliance with Insurance Requirements     12  
16
  Taxes Payable by Tenant     12  
17
  Insurance Coverage     13  
18
  Release of Liability     14  
19
  Electrical Service     14  
20
  Repairs and Maintenance     14  
21
  Improvements     15  
22
  Damage to Premises     16  
23
  Eminent Domain     28  
24
  Assignment and Subletting     28  
25
  Default by Tenant; Rights of Landlord     20  
26
  Subordination     22  
27
  Estoppel Certificates     22  
28
  Quiet Enjoyment     23  
29
  Holding Over     23  
30
  Termination; Removal of Property     24  
31
  Relocation Right     24  
32
  Sale by Landlord     24  
33
  Rules and Regulations     24  
34
  Compliance by Others     25  
35
  Force Majeure     25  
36
  Hazardous Material     25  
37
  Default by Landlord     27  
38
  Costs, Expenses and Attorney Fees     28  

 



--------------------------------------------------------------------------------



 



              Article   Title   Page
39
  Compliance with ADA     28  
40
  Notices     28  
41
  Miscellaneous     29  
42
  Exhibits     32  

 



--------------------------------------------------------------------------------



 



THE HOVDE BUILDING LEASE
THIS LEASE is entered into this first day of September, 1997, between HOVDE
BUILDING, LLC, a Wisconsin limited liability company (Landlord), and Nevac Group
Ltd. (Tenant).

     
 
  ARTICLE 1: DEFINITIONS
 
   
1.1
  Premises: The tenth floor, 6,912 rentable square feet, in the HOVDE BUILDING
(Building), 122 West Washington Avenue, Madison, Wisconsin, as shown on EXHIBIT
A attached hereto.
 
   
1.2
  Commencement Date: March 1st, 1998
 
   
1.3
  Termination Date: February 28, 2008
 
   
1.4
  Permitted Use: General office use.
 
   
1.5
  Annual Base Rent: Base year = $107,136.00
 
   
1.6
  Monthly Base Rent: $8,928.00
 
   
1.7
  Agent: Hovde Realty, Inc, or such other entity or person as Landlord may
designate to manage the rental operations of the Building.
 
   
1.8
  Security Deposit: $ N/A
 
   
1.9
  Leasable Space: 6,912 square feet
 
   
1.10
  Lease Year: A period of twelve (12) consecutive calendar months commencing on
the Commencement Date, if the Commencement Date is the first day of a calendar
month, or the first day of the calendar month thereafter.
 
   
1.11
  Parking: NOTE: If this Lease provides for parking, it will be provided at the
prevailing market rental rate plus applicable sales tax. See attached “Parking
Lease” labeled “Addendum 1”.
 
   
1.12
  Storage: N/A
 
   
1.13
  Option to Extend: One five (5) year option. Tenant must give Landlord at least
six (6) months advance written notice of its intention to exercise its option or
terminate this lease.

 



--------------------------------------------------------------------------------



 



     
1.14
   
 
   
1.15
  Additional Rent.
 
   
 
  Any amount other than Monthly Base Rent payable by Tenant pursuant to this
Lease, whether or not designated Additional Rent.
 
   
1.16
  Improvements.
 
   
 
  All installations, alterations and additions made or placed upon the Premises,
whether by Landlord or Tenant (or obtained by Landlord or Tenant from a prior
tenant), including, but not limited to, carpeting, tile and all other floor
coverings; partitions and doors; paneling and all other wall treatments and
coverings; hardware; ceilings; wire (including electric, telephonic,
communication and other wire connections and services of any kind); lighting
switches, equipment and fixtures; special heating and air conditioning ducts and
equipment; special plumbing fixtures and installations; special staircases and
related floor penetrations; and trade fixtures affixed, fastened or connected to
the Premises in such a manner that they are not removable without causing
significant damage to the Premises or the Building.
 
   
1.17
  Building Standards.
 
   
 
  Those Improvements hereinafter described which are substantially uniform and
standard in character and customarily utilized by Landlord for its Building
tenants, to wit: partitions and doors (including painting); hardware; ceiling
grids and tiles; recessed flourescent lighting fixtures; electric wiring and
switches for such recessed flourescent lighting fixtures; duplex wall outlets;
and
110 volt electrical wiring servicing such duplex wall outlets. Building
Standards shall not, in any event, include special heating or air conditioning
ducts or equipment; floor coverings of any kind; telephonic, communication and
other wire connections or services of any kind; electric wiring (other than as
specifically set forth in the preceding sentence); plumbing fixtures and all
related supply and drain piping; special decorative effects including, but not
limited to, chandeliers and other lighting fixtures (other than as specifically
set forth in the preceding sentences); special or unusual hardware; paneling,
paper, vinyl and other wall coverings; and “built-ins” of any kind.
 
   
1.18
  Hazardous Material.
 
   
 
  Any hazardous, dangerous or toxic substance, material or waste, including, but
not limited to, those substances, materials and wastes listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
or by the Environmental Protection Agency as hazardous substances (40 CFR Part
302.4 and amendments thereto),

 



--------------------------------------------------------------------------------



 



     
 
  and such other hazardous, dangerous or toxic substances, materials and wastes
that are or become regulated under any applicable local, state or federal law.
 
   
 
  ARTICLE 2: PREMISES; TERM
 
   
2.
  Premises.
 
   
 
  Landlord leases the Premises to Tenant, and Tenant leases the Premises from
Landlord, for a term (Term) beginning on the Commencement Date and ending on the
Termination Date, unless sooner terminated as provided herein, subject to the
terms and conditions herein contained.
 
   
 
  ARTICLE 3: USE
 
   
3.
  Tenant shall use and occupy the Premises for the Permitted Use and for no
other use or purpose, and will not vacate or abandon the same except upon
termination as herein provided.
 
   
 
  ARTICLE 4: BASE RENT
 
   
4.
  Tenant shall pay the Annual Base Rent to Landlord in equal Monthly Base Rent
installments, each such installment to be due and payable in advance on the
first day of every calendar month during the Term. If the Commencement Date is a
day other than the first day of a calendar month or the Termination Date is a
day other than the last day of a calendar month, the Monthly Base Rent for such
fractional month shall be prorated on the basis of 1/30th of the Monthly Base
Rent for each day of such fractional month. Monthly Base Rent is subject to
adjustment as provided in Article 5, with a corresponding adjustment in Annual
Base Rent.
 
   
 
  ARTICLE 5: RENT ADJUSTMENTS
 
   
5.1
  Annual Adjustment to Monthly Base Rent.
 
   
 
  Commencing March 1st, 1999 and continuing on the first day of each succeeding
year, the Monthly Base Rent to be paid shall be increased by three percent (3%)
annually over the Monthly Base Rent paid during the preceding Lease Year.
 
   
5.2
  Monthly Electrical Service Charge.
 
   
 
  Section intentionally left blank.
 
   
5.3
  Real Estate Taxes and Assessments.
 
   
 
  Section intentionally left blank.

 



--------------------------------------------------------------------------------



 



ARTICLE 6: PAYMENTS

     
6.
  The Annual and Monthly Base Rent, Additional Rent and all other amounts
payable by Tenant to Landlord under this Lease shall be paid to Landlord, when
due and without notice or demand (except as otherwise provided in this Lease),
at the office of the Agent, or to such other person or persons, or at such other
place, as Landlord may, from time to time, designate in writing, without any
deductions or set-offs whatsoever.
 
   
 
  ARTICLE 7: LATE PAYMENTS
 
   
7.1
  Late Payment Charge.
 
   
 
  Section intentionally left blank.
 
   
7.2
  Interest Charge.
 
   
 
  Section intentionally left blank.
 
   
 
  ARTICLE 8: SECURITY DEPOSIT
 
   
8.
  Section intentionally left blank.
 
   
 
  ARTICLE 9: LANDLORD’S RESERVATIONS AND IMPROVEMENTS
 
   
9.1
  Portions of Premises.
 
   
 
  The roof, all of the outside walls of the Premises and any space in the
Premises used for shafts, stacks, Pipes, conduits, ducts, electrical or other
utilities or Building facilities and the use thereof, as well as access thereto
throughout Premises for the purposes of operation, maintenance, security,
signage, decoration, replacement and repair, and in emergencies, are expressly
reserved to, and are the responsibility of, Landlord.
 
   
9.2
  Future Additions or Modifications.
 
   
 
  Landlord reserves the right at any time and from time to time to decorate and
to make at its own expense, repairs, alterations, additions and improvements,
structural or otherwise, in or to the Building or part thereof, and during such
operations to take into and through the Premises or any part of the Building all
material required and to close or temporarily suspend operation of entrances,
doors, corridors, elevators or other facilities, provided that

 



--------------------------------------------------------------------------------



 



     
 
  reasonable access by elevator and stairs is maintained at all times and
reasonable use of the Premises by Tenant is permitted at all times.
 
   
 
  Landlord reserves the right at any time and from time to time to reduce,
increase, close off, enclose or otherwise change the size, number, location,
layout and nature of the common areas and facilities and the other tenant
premises in the Building, to create additional rental areas through the use
and/or enclosure of common areas, to construct Building additions, and
pedestrian bridges upon, over, within or appurtenant to the Land or Building and
to locate or construct other improvements upon the Land, provided that
reasonable access by elevator and stairs is maintained at all times and
reasonable use of the Premises by Tenant is permitted at all times.
 
   
9.3
  Improvements by Landlord.
 
   
 
  Landlord at its expense shall complete the Landlord’s Required Leasehold
Improvements according to Exhibit B.
 
   
 
  ARTICLE 10: LANDLORD’S ACCESS TO PREMISES
 
   
10.1
  Examination and Work.
 
   
 
  Tenant shall give Landlord, its agents and employees, and any other person or
persons authorized by Landlord, access to the Premises at all reasonable times,
with 24 hour notice, and at any time in the event of an emergency, without
charge or diminution of rent, to enable them to examine the same and to
undertake such maintenance, repairs, removals, replacements, additions,
alterations and other work (modifications) as may be the subject of a
governmental rule, regulation, law or order, or as Landlord may deem necessary
or advisable, all without prejudice to the rights, if any, of Landlord against
Tenant under any other provisions of this Lease, provided that reasonable access
by elevator and stairs is maintained at all times and reasonable use of the
Premises by Tenant is permitted at all times. Except as expressly provided
otherwise in this Lease, there shall be no allowance to Tenant or diminution of
rent and no liability on the part of Landlord by reason of disruption of use,
inconvenience, annoyance or injury to business arising from the undertaking of
any maintenance, repairs, removals, replacements, additions, alterations or
other work in or to any portion of Land, Building or the Premises or in and to
any fixtures, appurtenances and equipment thereof.
 
   
10.2
  Prospective Tenants; Remodeling.
 
   
 
  Tenant shall, during the last six (6) months of the Term, give Landlord, its
agents and employees, and any other person or persons authorized by Landlord,
access to the Premises at all reasonable times, and upon reasonable notice to
Tenant, to show the Premises to prospective tenants. If the Premises are
substantially vacated during such period and Tenant ceases to do business
therein, Landlord may, without releasing Tenant from any of

 



--------------------------------------------------------------------------------



 



     
 
  its obligations under this Lease, enter upon the Premises and decorate,
remodel, repair, alter or otherwise prepare the same or any part thereof for
reoccupancy.
 
   
 
  ARTICLE 11: POSSESSION OF PREMISES
 
   
11.
  Condition of Premises.
 
   
 
  The entry into possession of the Premises by Tenant shall be conclusive
evidence as against Tenant that the Premises were in good and satisfactory
condition at the time of such entry except for latent defects. No promise of
Landlord to alter, remodel or improve the Premises or the Building and no
representation respecting the condition of the Premises or the Building have
been made by Landlord or its agents to Tenant other than as may be contained
herein or in a separate agreement signed by Landlord and Tenant.
 
   
 
  ARTICLE 12: BUILDING SERVICES
 
   
12.1
  Landlord’s Services.
 
   
 
  The Landlord shall furnish and provide all of the following:
 
   
 
  (a) Heating, Air Conditioning and Ventilation to provide a temperature and
humidity condition required in Landlord’s judgment for comfortable occupancy of
the Premises under normal business operations daily from 7 a.m. to 7 p.m.
(Saturdays to 12 noon). Sundays and holidays are excepted.
 
   
 
  (b) Elevator Service shall be provided in common with others daily from 7 a.m.
to 6 p.m., Saturdays, Sundays and holidays excepted. Landlord shall also provide
an elevator subject to call at all times when normal passenger service is not
furnished. Landlord shall provide freight elevator service in common with others
daily from 8 a.m. to 5 p.m., Saturdays, Sundays and holidays excepted. Landlord
shall always maintain the existing passenger elevators consistent with Class A
office space on the Capitol Square in Madison.
 
   
 
  (c) Janitor Service in and about the Premises, including but not limited to
dusting, carpet cleaning, trash removal, mopping lavatory floors, cleaning
lavatory fixtures, and cleaning glass surfaces and other areas as needed, on all
workdays, Saturdays, Sundays and Holidays excepted, pursuant to a schedule
satisfactory to both Landlord and Tenant, in accordance with the standard of
such service of Class A office buildings on the Capitol Square in Madison.
 
   
 
  (d) Water Service (both hot and cold, as appropriate) for drinking, lavatory
and toilet purposes drawn through fixtures installed by Landlord in the common
areas and sewer service for disposal of waste from the Building.
 
   
 
  (e) Maintenance and Repair Service in and about the Premises to maintain the
Premises and the Hovde Building consistent with the Building Standards under
Article 1.17

 



--------------------------------------------------------------------------------



 



     
 
  including, but not limited to, the repair and maintenance of water coolers,
plumbing, light fixtures, thermostats, lavatory fixtures, kitchen fixtures,
heating and cooling equipment, electrical wiring, etc., in accordance with the
standard for such maintenance and service in Class A office buildings on the
Capitol Square in Madison.
 
   
 
  (f) Signage shall be done at Landlord’s expense, except that Tenant may
install interior signage on any floor it occupies at its own expense. Landlord
shall maintain a building directory in the first floor common area listing
Tenant’s name and the name of a suitable number of Tenant’s officers or
employees, as designated by Tenant. Landlord shall promptly make necessary
changes to the building directory as from time to time requested by Tenant.
 
   
 
  (g) Maintenance and Repair Service to the Common areas in the Building in
accordance with the standard for such maintenance and service in Class A office
buildings on the Capitol Square in Madison.
 
   
12.2
  Rules and Regulations.
 
   
 
  The Rules and Regulations referred to in this Article are those Rules and
Regulations described in Article 33.
 
   
12.3
  Tenant’s Special Services.
 
   
 
  Should Tenant require any services on days or hours other than those specified
in the Rules and Regulations, Landlord may (but need not) upon reasonable
advance notice by Tenant, furnish such additional service, in which event Tenant
agrees to pay to Landlord, within ten (10) days after being billed therefor,
Landlord’s cost (as reasonably determined by Landlord) of labor and materials
supplied in providing such additional service, plus fifteen percent (15%) of
such cost.
 
   
12.4
  Suspension of Services.
 
   
 
  It is understood that Landlord does not warrant that any of the services
referred to above or any other services which Landlord may supply will be free
from interruption, provided such interruption occurs by reason of accident, act
of God, repairs, replacements, alterations or improvements necessary or
desirable to be made, or causes beyond the reasonable control of Landlord (force
majeure). Any such interruption of service due to any of the foregoing shall not
be deemed an eviction or disturbance of Tenant’s use and possession of the
Premises or any part thereof or render Landlord liable to Tenant for damages by
abatement of rent or otherwise or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord shall use reasonable and diligent efforts
to restore such interrupted service regardless of the cause of interruption as
soon as reasonably possible considering, among other things, commercially
acceptable cost considerations.

 



--------------------------------------------------------------------------------



 



     
12.5
  Breach by Landlord.
 
   
 
  In the event Landlord fails to provide services as specified in this
Article 12 for reasons other than a force majeure and the interruption of
service continues for a period of more than three days after notice by Tenant to
Landlord, without relieving Landlord from liability or responsibility hereunder,
Tenant may (unless Landlord shall be acting with due diligence and the delay
shall be due to the nature of the interruption) arrange independently for such
services, and, upon demand, Landlord shall reimburse and pay Tenant for Tenant’s
actual cost to provide such services.
 
   
 
  ARTICLE 13: CONSTRUCTION LIENS
 
   
13.
  Tenant has no authority or power to cause or permit any construction lien of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon Landlord’s title or interest in the
Premises, the Building or the Land, and any and all such liens created by Tenant
shall attach to Tenant’s interest only. Tenant shall, at its expense, cause to
be discharged, within ten (10) days after notice thereof, any construction lien
claim filed against the Premises, the Building or the Land, or Tenant’s interest
therein or under this Lease, for work claimed to have been done for, or
materials claimed to have been furnished to, Tenant; provided, however, that in
the event of a good faith dispute by Tenant as to the validity of such lien,
Tenant shall have the right, in lieu of discharging said lien, to furnish
Landlord within such ten (10) day period, with a bond satisfactory to Landlord,
indemnifying Landlord against loss by reason of any such lien. If Tenant has not
discharged such lien or provided such bond within said ten (10) days, Landlord
may pay the amount necessary to discharge said lien without being responsible
for making an investigation as to the validity thereof, and the amount so paid
shall be due and payable forthwith by Tenant to Landlord.
 
   
 
  ARTICLE 14: COMPLIANCE WITH LAWS
 
   
14.
  Tenant shall, at its expense, comply with all laws, orders, ordinances, rules
and regulations of Federal, State, County and Municipal authorities and with any
direction made pursuant to law or by any public officer or officers relating to
Tenant’s use of the Premises, to conditions which have been created by or at the
instance of Tenant or to the breach of any of Tenant’s covenants or agreements
hereunder, and shall hold Landlord harmless for any and all costs of Landlord
for Tenant’s noncompliance with such laws including, but not limited to, the
cost of any defense of an action against Landlord for Tenant’s noncompliance, as
to the Premises. Landlord shall, at its expense, comply with all such laws,
orders, ordinances, rules and regulations relating to Landlord’s use of the
Building, relating to the part of the Premises reserved to it under Article 9.1,
relating to the breach of any of Landlord’s covenants or agreements hereunder,
and relating to conditions created by or at the instance of Landlord, and shall
hold Tenant harmless for any and all costs of

 



--------------------------------------------------------------------------------



 



     
 
  Tenant for Landlord’s noncompliance with such laws, including, but not limited
to, the cost of any defense of an action against Tenant for Landlord’s
noncompliance. Landlord shall, at its expense, comply with all laws which may
require modifications to the Building, the common areas of the Building which
are not leased to tenants, the part of the Premises reserved to it under
Article 9.1, and the bathrooms which are part of the Premises, such as Americans
with Disabilities Act and other similar laws relating to access by persons with
disabilities, and shall indemnify and hold Tenant harmless for any and all costs
of Tenant in complying with such laws including, but not limited to, the cost of
any defense of any action against Tenant for Landlord’s noncompliance.
 
   
 
  ARTICLE 15: COMPLIANCE WITH INSURANCE REQUIREMENTS
 
   
15.
  Neither Tenant nor Landlord shall do or permit to be done any act or thing
upon the Premises or in the Hovde Building which will invalidate or be in
conflict with the terms of the Wisconsin standard form of fire, boiler,
sprinkler, water damage or other insurance policies covering the Building and
the equipment and property therein. Both Tenant and Landlord shall, at their own
expense, comply with all rules and regulations or requirements of the National
Board of Fire Underwriters or any other similar body having jurisdiction, and
shall not do or permit anything to be done in or upon the Premises or bring or
keep anything therein or use the Premises or the Building in a manner which
increases the rate of any insurance upon the Building or on any property or
equipment therein.
 
   
 
  ARTICLE 16: TAXES PAYABLE BY TENANT
 
   
16.
  Section intentionally left blank.
 
   
 
  ARTICLE 17: INSURANCE COVERAGE
 
   
17.1
  Insurance by Tenant.
 
   
 
  Tenant shall, at its expense, obtain and maintain in force at all times during
the term of this Lease: (a) Commercial General Liability Insurance on an
occurrence basis, with minimum limits of liability in an amount of $1,000,000
combined single limit for bodily injury, personal injury or property damage (or
such other coverage or higher amounts as Landlord shall from time to time
determine in accordance with customary commercial rental practices in Madison,
Wisconsin); such insurance shall name Landlord, Agent and their agents and
employees as additional insureds; and (b) Property Insurance, on an “all risks”
basis in an amount adequate to cover the full replacement value of all
Improvements paid for by Tenant and all fixtures and personal property of Tenant
in the Premises. Each policy shall be issued by one or more responsible
insurance companies reasonably satisfactory to Landlord and shall contain the
following provisions and endorsements: (a) that such insurance may not be
canceled or amended without thirty days’ prior written notice to Landlord; and
(b) that the policy shall not be invalidated should the insured waive

 



--------------------------------------------------------------------------------



 



     
 
  in writing prior to a loss any or all rights of recovery against any other
party for losses covered by such parties. A certificate of Tenant’s insurers
evidencing all of the foregoing requirements shall be delivered to Landlord upon
the execution of the Lease and from time to time as requested by Landlord and,
without any request, at least thirty (30) days prior to the expiration date of
any existing certificate.
 
   
17.2
  Insurance by Landlord.
 
   
 
  Landlord agrees to maintain in force during the term of this Lease:
(a) Commercial General Liability Insurance on an occurrence basis with minimum
limits of liability in an amount of $1,000,000 combined single limit for bodily
injury, personal injury or property damage (or such other coverage or higher
amounts as Landlord shall from time to time determine); and (b) Property
Insurance, on an “all risks” basis in an amount adequate to cover the full
replacement value of the Building including all Leasehold Improvements paid for
by Landlord, with such deductibles as Landlord deems advisable, but not to
exceed customary practices in Madison, Wisconsin.
 
   
 
  ARTICLE 18: RELEASE OF LIABILITY
 
   
18.
  Landlord and Tenant release each other and their respective authorized agents,
employees and representatives, from any claims for damage to any person or to
the Premises and the Building and to the fixtures, personal property, and
Leasehold Improvements of either Landlord or Tenant in or on the Premises and
the Building that are caused by or result from risks or occurrences required to
be insured against under any insurance policies carried by the parties and in
force at the time of any such damage.
 
   
 
  Landlord and Tenant agree to have all property insurance which may be carried
by either of them endorsed with a clause providing that any release from
liability of or waiver of claim for recovery from the other party entered into
in writing by the insured thereunder prior to any loss or damage, shall not
affect the validity of said policy or the right of the insured to recover
thereunder. Each party shall cause each insurance policy obtained by it to
provide that the insurance company waives all right of recovery by way of
subrogation against either party in connection with any damage covered by any
policy. Neither party shall be liable to the other for any damage caused by fire
or any of the risks or occurrences required by this Lease to be insured against
by the other party.
 
   
 
  ARTICLE 19: ELECTRICAL SERVICE
 
   
19.
  Section intentionally left blank.
 
   
 
  ARTICLE 20: REPAIRS AND MAINTENANCE
 
   
20.
  Tenant shall not commit any waste within the Premises or Building. Except as
otherwise provided herein, Tenant shall be responsible for the cost of keeping
the Premises in good

 



--------------------------------------------------------------------------------



 



     
 
  condition and repair (other than with respect to Building Standards, Commons
Areas and the areas reserved to Landlord hereunder). Tenant shall make all
repairs and replacements not otherwise the responsibility of Landlord under this
Lease (but Landlord shall not be relieved hereby of responsibilities under
Section 12 (a) — (g) hereof). The undertaking or making of such repairs and
replacements, and the computation and payment of the cost thereof, shall be as
provided in Article 21, the provisions of which are incorporated herein by
reference. Subject to the provisions of Article 22, Landlord shall be
responsible for all structural repairs to the Premises.
 
   
 
  ARTICLE 21: IMPROVEMENTS
 
   
21.1
  Restrictions on Improvements.
 
   
 
  Tenant shall not make or place any Improvements upon the Premises, or remove
any Improvements from the Premises, without the prior written approval of
Landlord, which shall not be unreasonably withheld. Any such work shall be done
at the cost and expense of Tenant and by contractors or workers employed or
approved by Landlord, consent to which shall not be unreasonably withheld.
 
   
21.2
  Work by Landlord.
 
   
 
  As to work on Improvements other than the Required Leasehold Improvements
requested by Tenant to be done by contractors or workers employed by Landlord,
the actual costs for such work (plus a reasonable amount, not in excess of
fifteen percent (15%) of such actual costs, for Landlord’s overhead, review and
supervision) shall be paid by Tenant to Landlord at Landlord’s option either in
advance and as estimated by Landlord, and/or promptly upon receipt of the
applicable invoice or invoices. “Actual costs” shall be those costs as invoiced
to Landlord by the contractor, supplier or other party or parties doing the work
or furnishing the materials; for work done by employees of Landlord, “actual
costs” shall be those costs as reflected on the books and records of Landlord.
Notwithstanding the provisions of Article 21.3 hereof, Landlord may, in any
event, require that its own contractors and/or workers shall do any work
involving structural elements of the Building or Premises, or the electrical,
heating or air conditioning equipment or facilities, with payment (including
payment for Landlord’s overhead, review and supervision) to be made by Tenant to
Landlord as herein provided. Tenant shall have the opportunity to approve the
final plans and specifications prior to Landlord’s commencement of said work.
Tenant’s approval shall not be unreasonably withheld.
 
   
21.3
  Work by Tenant.
 
   
 
  Before any work is done by contractors or workers not employed by Landlord
Tenant shall submit to Landlord in writing the name or names of the contractors
and workers it proposes to use, together with detailed plans and specifications
showing the proposed work and when it will be performed. Landlord may withhold
its approval of the proposed contractors and/or workers based upon its own prior
experience with such parties, their

 



--------------------------------------------------------------------------------



 



     
 
  compatibility with other contractors or workers who may be employed in or
about the Building, or their general reputation for good, competent and timely
workmanship. All work shall be done in a good and workmanlike manner, in
accordance with the plans, specifications and time schedule given to and
approved by Landlord, and in compliance with all governmental requirements.
Immediately upon completion of any work performed by contractors or workers not
employed by Landlord, Tenant shall deliver to Landlord, or cause such
contractors or workers to deliver to Landlord, two copies of “as built” plans
and specifications for such work.
 
   
21.4
  Retention or Removal of Improvements.
 
   
 
  Upon termination of this Lease for any reason, all Improvements (except trade
fixtures and special wiring belonging or attributable to Tenant which are
removable without causing significant damage to the Premises or the Building)
shall, unless damaged or destroyed by fire or other casualty, remain upon the
Premises (as the property of Landlord), all without compensation, allowance or
credit to Tenant; provided, however, if prior to the termination of this Lease
or within ten (10) days thereafter Landlord so specifies by written notice to
Tenant, Tenant shall at the termination of this Lease or within three
(3) business days after receiving such notice, whichever is later, remove
(subject to the supervision and direction of Landlord), the Improvements (except
Building Standards) designated in such notice, failing which Landlord may remove
the same and Tenant shall pay the cost of removal. The foregoing obligations
shall survive the termination of this Lease.
 
   
 
  ARTICLE 22: DAMAGE TO PREMISES
 
   
22.1
  Repair and Restoration.

  (a)   If the Building or the Premises are made substantially untenantable by
fire or other casualty, Landlord may elect either to:

  (1)   terminate this Lease as of the date of such fire or other casualty by
delivery of notice of termination to Tenant within thirty (30) days after said
date; or     (2)   without termination of this Lease, proceed with due diligence
to repair, restore or rehabilitate the Building or the Premises, other than
improvements paid for by Tenant, at Landlord’s expense. If such repair,
restoration or rehabilitation is not completed within one hundred fifty (150)
days from the date of said casualty, and the fire or other casualty was not
caused by Tenant, its agents, employees, or invitees, Tenant shall have the
right to terminate this Lease upon written notice to Landlord given within
thirty (30) days after the expiration of said one hundred fifty (150) day
period.

  (b)   If the Premises or the Building are damaged by fire or other casualty,
but are not made substantially untenantable, then Landlord shall proceed with
due diligence to

 



--------------------------------------------------------------------------------



 



      repair and restore the Building or the Premises, other than Improvements
paid for by Tenant, unless such damage occurs during the last twelve (12) months
of the Term of the Lease, in which event, either party shall have the right to
terminate this Lease as of the date of such fire or other casualty by delivery
of written notice of termination to the other party within thirty (30) days
after said date.

     
22.2
  Rent Abatement.
 
   
 
  If all or any part of the premises are rendered substantially untenantable by
fire or other casualty, then, provided that the fire or other casualty was not
caused by Tenant, its agents, employees or invitees, the Monthly Base Rent shall
abate for all or said part of the Premises which are untenantable on a per diem
basis from and after the date of the fire or other casualty and until the
Premises are repaired and restored.
 
   
22.3
  Rights of Mortgagees.
 
   
 
  Notwithstanding anything herein to the contrary, in the event the holder of
any indebtedness secured by a mortgage covering the Premises, the Building or
the Land requires any insurance proceeds to be applied to such indebtedness,
Landlord may terminate this Lease by giving written notice of termination to
Tenant within thirty (30) days after such requirement, whereupon this Lease
shall terminate as of the date of the giving of such notice, but such notice
shall be given within 90 days of the date of such damage.
 
   
 
  ARTICLE 23: EMINENT DOMAIN
 
   
23.
  Permanent Taking.
 
   
 
  If the whole or substantially the whole of the Building or of the Premises
shall be lawfully condemned or taken in any manner for any public or
quasi-public use or purpose, this Lease and the term and estate hereby granted
shall cease and terminate as of the date of taking of possession for such use or
purpose. If less than the whole or substantially the whole of the Building or of
the Premises shall be so condemned or taken, and the use of the Building or of
the Premises for the purposes of Tenant are materially impaired, then either
Tenant or Landlord may, at the option of either, exercised within sixty
(60) days following the date of the taking of possession for such use or
purpose, terminate this Lease and the term and estate hereby granted as of the
date such possession is taken, by notifying the other party in writing of such
termination. Upon any such taking or condemnation and the continuing in force
possession of this Lease as to any part of the Premises, the Monthly Base Rent
shall be diminished by an amount representing the part thereof properly
applicable to the portion of the Premises which may be so condemned or taken and
Landlord shall, at its expense, proceed with reasonable diligence to repair,
alter and restore the remaining part of the Building and the Premises to
substantially their former condition to the extent that the same may be
feasible. Landlord shall be entitled to receive the entire award paid to
Landlord in any condemnation proceeding (but not including Tenant’s separate
award for

 



--------------------------------------------------------------------------------



 



     
 
  relocation damages or other damages accruing to Tenant’s interest), including
any award for the value of any unexpired term of this Lease, and Tenant shall
have no claim against Landlord or against the proceeds of the condemnation
except to the extent of special expenses, such as moving expenses, allowable by
law to Tenant, the payment of which does not in any way reduce the amount
otherwise provable by, or payable to, Landlord. Upon any termination hereunder,
the Monthly Base Rent shall be prorated as of the date thereof.
 
   
 
  ARTICLE 24: ASSIGNMENT AND SUBLETTING
 
   
24.1
  Procedure; Recapture; Consent.
 
   
 
  Tenant shall not (a) sublet the Premises or any part thereof; (b) assign this
Lease or any interest under it; (c) allow any transfer hereof or any lien upon
Tenant’s interest by operation of law; or (d) permit the use or occupancy of the
Premises or part thereof by any one other than Tenant and Tenant’s employees,
except as hereafter provided. A notice of intention to sublease or assign,
setting forth a proposed commencement date of the sublease term or assignment
(Proposed Effective Date), to which notice is attached a copy of the proposed
sublease or assignment agreement and of all agreements collateral thereto, shall
be sent to Landlord at least sixty (60) days prior to the Proposed Effective
Date. Landlord may, by giving notice to Tenant within thirty (30) days after
receipt of Tenant’s notice of intention to sublease or assign, recapture the
space described in the sublease or assignment. If such recapture notice is given
it shall serve to cancel and terminate this Lease with respect to the proposed
sublease or assignment space, or, if the proposed sublease or assignment covers
all of the Premises, it shall serve to cancel and terminate the entire term of
the Lease, in either case as of the Proposed Effective Date. If this Lease is
canceled pursuant to the foregoing with respect to less than the entire
Premises, the Monthly Base Rent and any other charges or credits shall be
adjusted on the basis of the proportion of rentable square feet retained by
Tenant to the rentable square feet originally demised and this Lease as so
amended shall continue thereafter in full force and effect. Tenant shall, at
Tenant’s own cost and expense, discharge in full any outstanding commission
obligation on the part of Landlord with respect to this Lease, and any
commissions which may be due and owing as a result of any proposed assignment or
subletting, whether or not the Premises or part thereof are recaptured pursuant
hereto and rented by Landlord to the proposed tenant or any other tenant. If
Landlord, upon receiving Tenant’s notice of intention to sublease or assign,
shall not exercise its right to recapture, Tenant must obtain Landlord’s prior
written consent to the assignment or subletting which consent shall not be
unreasonably withheld. Landlord’s consent to any assignment, subletting or
transfer is conditioned upon Landlord being assured that substantially the same
quality of business, services and management, including, without limitation, the
prestige, reputation and financial soundness of ownership and management will be
maintained. Landlord’s consent to any subletting, assignment or transfer, or
Landlord’s election to accept as tenant hereunder any assignee, grantee or
transferee shall not release the original Tenant from any covenant or obligation
of this Lease and consent by Landlord

 



--------------------------------------------------------------------------------



 



    to a subletting or assignment shall not relieve Tenant from obtaining
consent to any future subletting or assignment. In the event of any sublease of
all or any portion of the Premises where the rent reserved in the sublease
exceeds the rent or prorated portion of the rent, as the case may be, for such
space reserved in this Lease, Tenant shall pay Landlord monthly, at the same
time as the Monthly Base Rent, the excess of the rent reserved in the sublease
over the rent reserved in this Lease applicable to the subleased space.   24.2  
Transfer of Interest in Tenant.       The sale, issuance or transfer of any
voting capital stock of Tenant which results in a change in the direct or
indirect voting control of Tenant shall be deemed to be an assignment of this
Lease within the meaning of Article 24.1. If Tenant is a partnership, trust or
an unincorporated association, then the sale, issuance or transfer of a
controlling interest therein shall be deemed to be an assignment of this Lease
within the meaning of Article 24.1. The transfer of a majority interest in or a
change in the voting control of any partnership, trust, unincorporated
association or corporation which directly or indirectly controls Tenant, shall
also be deemed to be an assignment of this Lease within the meaning of
Article 24.1; provided, however, that any change in the composition or
membership of Tenant’s board of directors shall not be deemed to be such an
assignment.       ARTICLE 25: DEFAULT BY TENANT; RIGHTS OF LANDLORD   25.1  
Bankruptcy and Insolvency.       If at the Commencement Date or at any time
during the term hereof there shall be filed by or against Tenant in any court
pursuant to any statute either of the United States or of any State a petition
in bankruptcy or insolvency or for liquidation, reorganization or involuntary
dissolution or for the appointment of a receiver or trustee of all or a portion
of Tenant’s property (and if against Tenant, if such petition is not dismissed
within thirty (30) days after the filing thereof), of if the interest of the
Tenant hereunder shall be levied upon or attached by process of law, of if
Tenant makes an assignment for the benefit of creditors or petitions for or
enters into an arrangement with creditors, this Lease, at the option of
Landlord, exercised within a reasonable time after notice of the happening of
any one or more of such events, may be canceled and terminated, in which event
neither Tenant nor any person claiming through or under Tenant by virtue of any
statute or order of any court or otherwise shall be entitled to possession or to
remain in possession of the Premises but shall forthwith quit and surrender the
same, and Landlord, in addition to the other rights and remedies Landlord has by
virtue of this Lease or any statue or rule of law, may retain as security for
its damages any rent, security deposit or moneys received by Landlord from
Tenant or others on behalf of Tenant.   25.2   Other Defaults.       In the
event Tenant defaults in making any of its payments hereunder (including amounts
due under Article 5) or under any other lease of space within the Building and
such default

 



--------------------------------------------------------------------------------



 



    continues for at least ten (10) days after written notice thereof, or in the
event Tenant defaults in performing any of the other agreements, terms and
conditions of this Lease, or any other lease of space within the Building and
such default continues for at least thirty (30) days after written notice
thereof, or in the event that such other breach is of a nature that it cannot be
reasonably cured within such thirty (30) day period if Tenant has not commenced
to cure such breach thirty (30) days after written notice thereof, Landlord, in
addition to all other rights and remedies available to Landlord, by law or by
other provisions hereof, may, with or without process, re-enter immediately into
the Premises and remove all persons and property, and/or at Landlord’s option,
terminate this Lease as to all future rights of Tenant. Tenant hereby expressly
waives the service of any notice in writing of intention to re-enter. Any such
action taken by Landlord, including action to terminate this Lease, or any
surrender of the Premises by Tenant, shall not release Tenant of its continued
liability or obligations under this Lease, unless such release be evidenced by
written agreement from Landlord to Tenant. The words “re-enter” and “re-entry”
as used in this Lease are not restricted to their technical legal meaning.
Property removed by Landlord hereunder may, at the option of Landlord, be
considered abandoned. Landlord may dispose of such property as it deems
expedient; Tenant shall, upon demand, reimburse Landlord for any expense
incurred by Landlord in so doing.   25.3   Damages.       Tenant agrees that in
the event of any termination of this Lease as described herein, and subject to
Landlord’s obligation to mitigate damages, Landlord shall be entitled to recover
from Tenant (unless Tenant is released by written agreement from Landlord to
Tenant) all loss or other damage which Landlord may incur by reason of such
termination, including, but not limited to, the unamortized or unrecovered
amount (as shown on the books and records of Landlord) of all leasehold
improvements (including Building Standards and Improvements) located on the
Premises, costs of restoring and repairing the Premises and putting the same in
rentable condition, costs (including commissions) of renting the Premises to
another tenant, loss or diminution or rents and all other damages which Landlord
may incur by reason of such termination and all reasonable attorney’s fees and
expenses incurred in enforcing any of the terms of this Lease or any other
rights or remedies of Landlord.   25.4   Liquidated Damages.       Landlord
shall not be able to recover from Tenant any liquidated damages.   25.5   Right
of Landlord to Cure Defaults.       If Tenant shall default in the observance or
performance of any term or covenant on its part to be observed or performed
under or by virtue of any of the provisions of this Lease, Landlord, without
being under any obligation to do so and without thereby waiving such default,
may remedy such default for the account and at the expense of Tenant,

 



--------------------------------------------------------------------------------



 



    immediately and without notice in case of emergency, or in any other case
only provided that Tenant shall fail to remedy such default with all reasonable
dispatch after Landlord shall have notified Tenant in writing of such default.
If Landlord makes any expenditures or incurs any obligations for the payment of
money in connection therewith including, but not limited to, attorney’s fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligations incurred, shall be forthwith paid to Landlord by Tenant.   25.6  
Waiver of Default.       Neither acceptance of Monthly Base Rent or Additional
Rent by Landlord, with or without knowledge of any default by Tenant, nor
failure of Landlord to take action on account of any such default or to enforce
its rights hereunder shall be deemed a waiver of any such default, or a consent
to any future default, and absent written notice or consent, said default shall
be a continuing one, unless cured by Tenant.       ARTICLE 26: SUBORDINATION  
26.   This Lease, and the term and estate hereby granted, and all of the rights
of Tenant hereunder, are subject and subordinate to: (a) the rights of the
vendee-lessor under any sale-leaseback now or hereafter affecting the Land
and/or the Building; (b) any ground lease now or hereafter affecting the Land;
(c) the liens of any mortgage or mortgages now or hereafter in force against the
Land and/or the Building; (d) all matters of record and (e) all laws, rules and
regulations, affecting said real estate at any time. Tenant shall execute such
further instruments subordinating this Lease to the lien or liens of any such
sale-leaseback, ground lease, mortgage or mortgages as shall be requested by
Landlord.       ARTICLE 27: ESTOPPEL CERTIFICATES   27.   Both Landlord and
Tenant agree, at any time and from time to time, upon not less than fifteen
(15) days prior written notice by the other party, to execute, acknowledge and
deliver to the other party, a statement in writing certifying (a) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), (b) the dates to which the Monthly Base Rent, Additional
Rent and other charges have been paid, (c) whether or not to the best knowledge
of the signer of such certificate, the other party is in default in performance
of any covenant, agreement, term, provision or condition contained in this Lease
and, if so, specifying each such default of which the signer may have knowledge,
and (d) as to such other facts or information as the other party may reasonably
request. Any such statement may be relied upon by any prospective purchaser or
lessee of the Building and/or the Land, any mortgagee or prospective mortgagee
thereof, or any prospective assignee or any mortgage thereof.

 



--------------------------------------------------------------------------------



 



    ARTICLE 28: QUIET ENJOYMENT   28.1   By Landlord.       Landlord covenants
that upon Tenant’s observing and performing all the terms, covenants and
conditions of this Lease on its part to be observed and performed, Tenant may
peaceably and quietly enjoy the Premises, subject, nevertheless, to the terms
and conditions of this Lease and any matter or matters attributable to the
Tenant or the business or other activities of the Tenant.   28.2   By Other
Tenants.       Tenant covenants that its use (including any Permitted Use) and
occupancy of the Premises will not impair the rights of other tenants to
peaceably and quietly enjoy their respective premises and any common or
non-exclusive areas of the Building, whether or not such impairment is the
result of any act or omission of the Tenant or of any third party or parties.  
    ARTICLE 29: HOLDING OVER   29.   Tenant shall pay Landlord for each day, or
part thereof, Tenant retains possession of the Premises after termination of
this lease, by lapse of time or otherwise, the amount of the daily rent for the
last day prior to the date of such termination. The daily rent for such last day
shall be an amount equal to 1/30 of the Monthly Base Rent adjusted as provided
in Article 5. Tenant shall also pay all other damages sustained by Landlord by
reason of such retention. Should Tenant retain possession of the Premises after
termination of this Lease by lapse of time or otherwise, with the express or
implied consent of Landlord, such tenancy shall be from month to month, and in
no event from year to year or for any longer term.       ARTICLE 30:
TERMINATION: REMOVAL OF PROPERTY   30.   Tenant shall, upon the termination of
this Lease for any reason, remain liable for all amounts due under this Lease,
and shall, in addition and subject to the provisions of Article 21, remove the
furniture, equipment and other personal property of the Tenant and of any other
person or persons claiming under Tenant, and quit and deliver up the Premises to
Landlord peaceably and quietly in as good order and condition as the same are
now or may, pursuant to this Lease, be improved by Landlord or Tenant,
maintained as herein provided, reasonable use and wear, casualty losses which
are the responsibility of Tenant under this Lease, and repairs which are
Landlord’s obligations, excepted. Property not removed by Tenant upon the
termination of this Lease may, at the option of Landlord, be considered
abandoned. Landlord may dispose of such property as it deems expedient and

 



--------------------------------------------------------------------------------



 



    Tenant shall, upon demand, reimburse Landlord for any expense incurred by
Landlord in so doing. The foregoing obligations shall survive the termination of
this Lease.       ARTICLE 31: RELOCATION RIGHT   31.   Landlord shall have no
right to substitute other space in the Building for the Premises demised under
this Lease.       ARTICLE 32: SALE BY LANDLORD   32.   In the event of a sale or
conveyance by Landlord of Landlord’s interest in the Building or any part of the
Building including the Premises, the same shall operate to release Landlord from
any future liability upon the covenants and conditions herein contained, and in
such event Tenant agrees to look solely to the responsibility of the successor
in interest of Landlord in and to this Lease. The Lease shall not be affected by
any such sale or conveyance, and Tenant agrees to attorn to the purchaser or
grantee, which shall be personally obligated on this Lease only so long as it is
the owner of Landlord’s interest in and to this Lease.       ARTICLE 33: RULES
AND REGULATIONS   33.   Tenant shall comply with and be subject to the Rules and
Regulations attached hereto as Exhibit C and such amendments or additions
thereto as may, from time to time, be deemed necessary by Landlord to govern the
use, occupancy and operation of the Land, Building and/or Premises provided any
such amendments or additions do not unreasonably interfere with Tenant’s use and
access to the Premises. Landlord shall not be responsible to Tenant for the
failure of any other tenant of the Building to comply with any of the Rules or
Regulations, and any failure by Landlord to enforce any Rules or Regulations
against either Tenant or any other tenant of the Building shall not constitute a
waiver thereof. Landlord will use its best efforts to enforce the Rules and
Regulations against all tenants.       ARTICLE 34: COMPLIANCE BY OTHERS   34.  
Tenant’s obligations under this Lease and the Rules and Regulations to do or not
to do a specific act shall extend to and include Tenant’s obligation to require
that Tenant’s agents, officers, employees and invitees shall do or not do such
acts.       ARTICLE 35: FORCE MAJEURE   35.   All work, services and other
nonmonetary obligations to be furnished or performed by Landlord or Tenant under
the provisions of this Lease (or any other agreement or memorandum between the
parties concerning this Lease, the Building or the Premises) shall, at all
times, be subject to delays and interruptions resulting from acts of God, labor
disputes (whether involving Landlord or others), shortages of materials and any
cause or

 



--------------------------------------------------------------------------------



 



    causes beyond the reasonable control (including commercially acceptable cost
considerations) of Landlord or Tenant.       ARTICLE 36: HAZARDOUS MATERIAL  
36.1   Hazardous Material Prohibited; Tenant Liability.       Tenant shall not
cause or permit any Hazardous Material to be brought, kept, used or generated
in, upon or about the Land, Building or the Premises without the prior written
consent of Landlord, which consent Landlord shall not unreasonably withhold as
long as Tenant demonstrates to Landlord’s reasonable satisfaction that such
Hazardous Material is necessary or useful in Tenant’s business and will be used,
kept, stored and disposed of in compliance with all applicable laws, orders,
ordinances, rules and regulations. If Tenant violates any of the provisions of
the preceding sentence, or if any Hazardous Material which is brought, kept,
used or generated in, upon or about the Land, Building or the Premises by
Tenant, its agents, employees, contractors or invitees (whether or not consented
to by Landlord) results in any injury (including death) or loss to persons or
property or in any contamination of the Land, Building or the Premises, Tenant
shall indemnify, defend and hold Landlord harmless from and against the same,
including, without limitation, all claims, judgments, demands, expenses,
damages, penalties, fines, costs or liabilities, whether arising during or after
the termination of this Lease, (a) for any injury (including death) or loss to
persons or property; (b) for any loss or restriction on the use of rentable or
usable space or of any amenity within or about the Land, Building or the
Premises, (c) for any loss arising from any adverse impact on the marketing of
rentable or useable space within or about the Land, Building or the Premises,
(d) for all clean-up charges, and (e) for all reasonably related attorneys’
fees, consultant fees and expert fees. The foregoing indemnity shall survive the
termination of this Lease.   36.2   Asbestos.       Should the Premises contain
asbestos, none of the provisions of this Lease, or warranties herein contained,
shall be construed so as to obligate Landlord to remove, contain or otherwise
treat any asbestos, unless the asbestos is or becomes uncontained, disturbed,
friable, or otherwise poses a health hazard to persons occupying and/or
frequenting the premises, and the asbestos was not disturbed or did not become
uncontained as a result of the negligent actions of Tenant. Landlord shall not
be deemed to be in violation or breach of any such provisions or warranties
herein because of the existence thereof. Tenant, in undertaking any repairs,
maintenance or other work or activity, or in making or placing any Improvements
upon the Premises, shall not disturb any asbestos within the Building without
the prior written approval of the Landlord, and then only under the direction
and supervision of the Landlord, in compliance with Landlord’s then existing
asbestos abatement program or as otherwise directed by the Landlord, and at the
cost and expense of the Tenant. If the Landlord is required by law to remove,
contain or otherwise treat any asbestos, and does not anticipate being able to
complete the same without unreasonably

 



--------------------------------------------------------------------------------



 



    interfering with the use of the Premises by the Tenant or if the cost of
such removal, containment, or treatment is not financially or architecturally
feasible, Landlord may, upon at least one hundred and eighty (180) days prior
written notice to the Tenant, terminate this Lease. If Landlord elects to
terminate this Lease, neither party shall have any further liability to the
other hereunder, except for those liabilities which are expressly stated to
survive termination; the Monthly Base Rent shall be prorated to the date of
termination. If Landlord elects to remove, contain, or otherwise treat the
asbestos, and the same unreasonably interferes with the use of the Premises,
Landlord, at its expense, will relocate the Tenant within the Building until
such time as work is complete.   36.3   Other Required Action.       If the
Landlord is required by law to remove any future Hazardous Material, to rectify
any dangerous condition or to install any protective equipment or devises, and
does not anticipate being able to complete the same without unreasonably
interfering with the use of the Premises by the Tenant, Landlord may, upon at
least one hundred eighty (180) days prior written notice to the Tenant, either
offer to relocate the Tenant or terminate this Lease. If Landlord elects to
terminate this Lease neither party shall have any further liability to the other
hereunder, except for those liabilities which are expressly stated to survive
termination; Monthly Base Rent and any other charges or credits shall be
prorated to the date of termination.       ARTICLE 37: DEFAULT BY LANDLORD

37.1   Landlord shall not be in default under this Lease unless Landlord
(a) shall fail to perform a covenant, term or condition of this Lease to be
performed by Landlord, (b) shall receive written notice thereof from Tenant
specifying such nonperformance, and (c) shall fail to cure such nonperformance
within thirty (30) days after such written notice or such longer time as is
reasonably necessary to cure the same. If Landlord shall fail to perform any
covenant, term or condition of this Lease upon Landlord’s part to be performed
and, as a consequence of such default, Tenant shall recover a money judgment
against Landlord, such judgment shall be satisfied only out of the proceeds of
sale received upon execution of such judgment and levy thereon against the
right, title and interest of Landlord in the Land and Building and out of rents
or other income from such property receivable by Landlord and Landlord shall not
be liable for any deficiency.   37.2   Rights of Tenant to Cure Defaults.      
If Landlord shall default in the observance or performance of any term or
covenant on its part to be observed or performed under or by virtue of any of
the provisions of this Lease, Tenant, without being under any obligation to do
so and without thereby waiving such default, may remedy such default for the
account arid at the expense of Landlord, immediately and without notice in case
of emergency, or in any other case only provided that Landlord shall fail to
remedy such default with all reasonable dispatch after Tenant shall have
notified Landlord in writing of such default. If Tenant makes any expenditures

 



--------------------------------------------------------------------------------



 



    or incurs any obligations for the payment of money in connection therewith
including, but not limited to, attorney’s fees in instituting, prosecuting or
defending any action or proceeding, such sums paid or obligations incurred,
shall be forthwith paid to Tenant by Landlord.       ARTICLE 38: COSTS, EXPENSES
AND ATTORNEY FEES   38.   In the event either party (the Innocent Party) shall,
without fault on its part, be made a party to any litigation commenced by or
against the other party, then such other party shall pay all costs, expenses and
reasonable attorneys’ fees incurred or paid by the Innocent Party in connection
with such litigation. Each party (the Defaulting Party) shall also pay all
costs, expenses and reasonable attorneys’ fees that may be incurred or paid by
the other party in successfully enforcing the Defaulting Party’s covenants and
agreements contained in this Lease.       ARTICLE 39: COMPLIANCE WITH ADA   39.
  Landlord is informed as to the requirements of the Americans with Disabilities
Act (“ADA”). Landlord shall, at its own cost and expense, maintain the Land and
Building, parking areas, and common areas, except for Improvements on the
Premises undertaken by Tenant, in good condition and repair and shall comply
with ADA in effectuating all such repairs to and/or replacement of the Land and
Building, parking areas, and common areas. Tenant shall, at it’s own cost and
expense, maintain the Premises in good condition and repair and shall comply
with ADA in effectuating all such repairs to and/or replacement of the Premises
in order to comply with ADA except to the extent that such items are the
Landlord’s responsibility under Section 14 hereof.       ARTICLE 40: NOTICES  
40.   All bills, statements, notices or communications which Landlord may desire
or be required to give to Tenant shall be in writing and either delivered to
Tenant personally or sent by registered or certified mail addressed to Tenant at
the Building, and the time of rendition thereof or the giving of such notice or
communication shall be deemed to be the time when the same is delivered to
Tenant or three (3) business days after it has been deposited in the mail as
herein provided, whichever is earlier. All notices or communications which
Tenant may desire or be required to give to Landlord shall be in writing and
sent by registered or certified mail addressed to Agent, and to such other
person or persons as Agent may from time to time designate in writing, at the
address where the last previous rent was payable, or in the case of a subsequent
change upon notice given, to the latest address furnished. The time of the
giving of such notice or communication shall be deemed to be the time when the
same is delivered to Agent or three (3) business days after it has been
deposited in the mail as herein provided, whichever is earlier.       ARTICLE
41: MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



41.1   Submission of Lease.       The submission of this Lease for examination
does not constitute a reservation of, an option for or an offer to lease the
Premises. This Lease shall become effective as a lease, and shall have
evidentiary value, only upon execution and delivery thereof by Landlord and by
Tenant.   41.2   Building Name and Address.       Landlord reserves the right to
change the Building’s name and/or street address.   41.3   Grammatical Changes;
Successor and Assigns.       The word Tenant, wherever used in this Lease, shall
be construed to mean Tenants (jointly and severally) in all cases where there is
more than one Tenant, and the necessary grammatical changes required to make the
provisions hereof apply to corporations, partnerships or individuals, shall in
all cases be assumed as though in each case fully expressed. Each provision
shall extend to and shall, as the case may require, bind and inure to the
benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and assigns, provided that this Lease shall not
inure to the benefit of any assignee, heir, legal representative, transferee or
successor of Tenant except upon the express written consent or election of
Landlord.   41.4   Governing Law.       This Lease shall be governed by the laws
of the State of Wisconsin.   41.5   Article and Paragraph Headings.       The
article and paragraph headings of this Lease are inserted for reference and as a
matter of convenience only and shall not be considered in any way to define,
limit or otherwise affect the terms and provisions of this Lease.   41.6  
Entire Agreement.       This Lease contains the entire agreement between the
parties, and any consent, approval and executory agreement hereafter given or
made shall be ineffective to change, modify, discharge or affect the same, in
whole or in part, unless such consent, approval or executory agreement is in
writing and signed by the party against whom enforcement is sought. Tenant
acknowledges and confirms that Landlord has not made any representations or
promises with respect to the Building, the Premises, any of the provisions of
this Lease, or the execution or delivery thereof, except as in this Lease
expressly set forth.   41.7   Severability.

 



--------------------------------------------------------------------------------



 



    Should one or more of the provisions hereof or any given application of any
particular provision hereof be found invalid or unenforceable by a court of
appropriate jurisdiction, the parties hereto recognize and agree that the
remainder of this Lease shall remain in full force and effect and enforceable in
accordance with its terms.   41.8   Short Form or Memorandum of Lease Suitable
for Recording.       The parties hereto covenant and agree that at the request
of either party, Landlord and Tenant will promptly execute and deliver to the
requesting party a short form or memorandum of Lease duly acknowledged and in
recordable form setting forth, among other things, the names and addresses of
the parties, a reference to this Lease and its date, the description of the
Demised Premises, the date of the commencement and termination of this Lease,
and reference to the Tenant’s options to extend or renew the term. The short
form or memorandum of Lease, or this Lease, may be recorded by either Landlord
or Tenant.       ARTICLE 42: EXHIBITS   42.   The following Exhibits are
attached to this Lease and incorporated herein by reference:       EXHIBIT A:
Premises Floor Plan.       EXHIBIT B: Memorandum of Required Leasehold
Improvements.       EXHIBIT C: Rules and Regulations.

          IN WITNESS WHEREOF, the respective parties have executed this Lease or
caused this Lease to be executed and sealed by their duly authorized
representative as of the day, month and year first above written.

          LANDLORD:     HOVDE BUILDING, LLC   Signed: August 22, 1997
 
       
By:
  /s/ Donald I. Hovde
 
Donald I. Hovde   HOVDE REALTY, INC.
Managing Partner
 
        Nevac Group Ltd.:    
 
       
By:
  /s/ Marc Vaccaro    
 
 
 
Marc Vaccaro    

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970002.gif]
EXHIBIT A.1

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970003.gif]
EXHIBIT A.2

 



--------------------------------------------------------------------------------



 



“EXHIBIT B”
Landlord’s Required Improvements

•   HVAC — 100% Including; 7 heat pumps, all duct work, wiring, T-stats and
diffusers.

•   Sprinkling System — 100% In accordance with all local, state and federal
requirements that apply to the Hovde Building.

•   Electric — 100% Including; new electric service to floor, new distribution
panel and meters, a inspection of all existing outlets to identify those that
require new wiring, all new 2’ x 4’ lighting fixtures with 18 cell parabolic
lenses (number of fixtures and type in accordance with building standard, or
approximately $9,500 in light fixtures).

•   Restrooms — One new restroom will be provided on the tenth floor and the
existing restroom will be updated to match. The restrooms will be substantially
the same as those of the seventh floor. Tenant will select color scheme for
tiles, countertops, paint and partitions from samples provided by Landlord.

•   ADA Requirements — Landlord will furnish work and materials needed to bring
elevator lobby call buttons into ADA compliance as well as work and materials
needed for two wheelchair emergency rescue platforms; one located off of each
stairwell.

•   Windows — Landlord will replace the exterior windows at the east elevation
of the building.

     In addition, the Landlord will also provide a $40,000 build out allowance
for Tenant to apply toward the costs of Tenant’s leasehold improvements.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
RULES AND REGULATIONS

1.   As used in these Rules and Regulations the term “premises” means the area
leased by a tenant of the Building. Capitalized terms shall be as defined in the
lease to which these Rules and Regulations apply.

2.   Landlord shall have the right to control and operate the public portions of
the Land, Building and all facilities furnished for the common use of the
Building tenants and users, in such manner as Landlord deems best for the
benefit of itself and said Building tenants and users.

3.   No tenant shall invite to its premises, or permit the visit of persons in
such numbers or under such conditions as to interfere with the use and enjoyment
of the entrances, corridors, elevators and facilities of the Building by other
tenants.

4.   Landlord may require all persons entering or leaving the premises or the
Building, or removing articles therefrom (other than articles taken out in the
usual course of business), to identify themselves to a security person by
registration, a pass system or otherwise, and to establish their right to enter
or leave such premises or the Building or to remove such articles therefrom.

5.   No tenant shall employ or utilize any private security officer or person in
or about the premises or Building without the prior written consent of the
Landlord.

6.   No tenant shall obtain or accept for use in its premises any new or
additional ice, beverage service, catering, drinking water, vending machines,
barbering or shoe shining from any person not authorized by Landlord in writing
to furnish such service, which shall not be unreasonably withheld. All cleaning
or janitor service in and about any premises shall be performed only by persons
or firms employed, retained or approved in writing by Landlord, which approval
will not be unreasonably withheld.

7.   Awnings and other projections shall not be installed or permitted over or
around the windows or entrances of any premises.

8.   Freight, furniture, business equipment, mail carts, merchandise and bulky
matter of any description shall be delivered to and removed from the premises
only in the freight elevators and through the service entrances and corridors,
and only in such manner and at such times as are approved in writing by
Landlord. Special arrangements must be made with the Landlord for moving large
quantities of furniture and equipment into or out of the Building. Landlord may
restrict the type of delivery equipment and its use in the Building. All damage
done to the Building or the premises in connection with any such delivery,
removal or moving shall be paid for by the tenant.

 



--------------------------------------------------------------------------------



 



 9.    All entrance doors to the premises shall be locked and, in the interest
of energy conservation, all lights shall be turned off, when the premises are
not in use.

10.   Canvassing, soliciting and peddling in the Building are prohibited; each
tenant shall cooperate to prevent the same and shall promptly report any such
activity or activities to the building office.

11.   No tenant shall advertise its business, profession or activities in any
manner which violates the letter or spirit of any code of ethics adopted by any
recognized association or organization pertaining thereto. No tenant shall use
the name of the Building for any purpose other than that of the business address
of the tenant or use any picture or representation of the Building or any part
thereof unless approved in writing by Landlord.

12.   No tenant shall attach or permit to be attached additional locks or
similar devices to any door, transom or window of its premises; change existing
locks or the mechanism thereof; or make or permit to be made any keys for any
door thereof other than those provided by Landlord. If more than two keys for
one lock are desired Landlord will provide them upon payment therefor by the
tenant.

13.   No animals, birds, fish or other pets and no bicycles or other vehicles
shall be brought or kept in or about the Land or Building.

14.   No tenant shall make or permit to emanate from its premises any
objectionable noise or odor.

15.   No tenant shall place a load upon any floor of its premises which exceeds
50 pounds per square foot live load, and 20 pounds per square foot for
partitions, per square foot of floor space.

16.   Safes and other objects of unusual size or weight shall not be brought
into or removed from the premises or the Building except pursuant to a detailed
proposal and plan of operation as prepared and submitted by the tenant and
approved in writing by the Landlord, which approval will not be unreasonably
withheld. Where such approval is granted, such safes and other objects shall be
brought into or removed from the Building at the time and in the manner, and
shall be placed and maintained in such location and position in the premises, as
provided in said approved proposal and plan of operation. All damage done to the
Building or the premises by the delivery, installation, use or removal thereof
shall be paid for by the tenant.

17.   Tenant shall not place in or on the premises signs, displays, lighting,
advertising, lettering, pictures or any so-called light or sun filters which are
visible from outside the premises (including public corridors).

18.   Business machines and mechanical equipment belonging to tenant which cause
noise or vibration that may be transmitted to the structure of the Building or
to any space therein to

 



--------------------------------------------------------------------------------



 



    such a degree as to be objectionable to Landlord or to any tenants in the
Building shall be placed and maintained by tenant, at tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate noise or
vibration. If such noise or vibration is not eliminated to Landlord’s
satisfaction, tenant, upon notice from Landlord, shall promptly remove from the
premises the machine or equipment causing such noise or vibration.

19.   Landlord may by written notice to the tenant concerned, rescind, alter or
waive any rule or regulation at any time prescribed for the Land or Building
when, in Landlord’s judgment, it is necessary, desirable or proper for the best
interest of the Land, Building or its tenants.

20.   Tenant may provide coffee, pop and other beverages to its employees and
visitors and may maintain a microwave and other kitchen accessories on the
Premises.

 



--------------------------------------------------------------------------------



 



HOVDE BUILDING
FIRST AMENDMENT TO LEASE
This First Amendment to Lease, entered into this 2nd day of July, 2002, between
Hovde Building, LLC, a Wisconsin limited liability company, hereinafter referred
to as “Landlord” and Nevac Group Ltd. hereinafter referred to as “Tenant”.
WITNESSETH
WHEREAS, Landlord and Tenant entered into a certain lease, dated September 1,
1997, hereinafter referred to as the “Lease”, for the tenth floor, 6,912
rentable square feet, in the Hovde Building (the “Building”) located at 122 West
Washington Avenue, Madison, Wisconsin, for a lease term that commenced on
March 1, 1998.
WHEREAS, Landlord and Tenant desire to modify and amend certain terms, covenants
and conditions of the Lease to add additional rentable square feet, to be
effective July 1, 2002, as more fully set forth hereinafter.
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and for such other good and valuable considerations the receipt and
sufficiency of which are expressly acknowledged, the parties agree as follows:

1.   Tenant is hereby changed from “Nevac Group Ltd.” to “The Great Lakes
Companies, Inc.”. Nevac Group Ltd. is hereby discharged and released from all
liability to Landlord.

2.   Article 1.1 — Premises. The original Premises of 6,912 rentable square feet
(the “Original Premises”) shall be amended to include Suite “C” on the 7th
floor, constituting an additional 1,646 rentable square feet (the “Expansion
Premises”), as specifically indicated on the attached “Exhibit “A” to this First
Amendment to Lease,” for a total leased premises of approximately 8,558 rentable
square feet (the “Premises”). Landlord shall deliver exclusive possession of the
Expansion Premises to Tenant on or prior to July 10, 2002. On such date, the
Expansion Premises shall be vacant, clean to Tenant’s reasonable satisfaction,
the carpets shall have been professionally cleaned and all holes in walls shall
have been patched, all at Landlord’s expense.

3.   Article 4 — Base Rent. In addition to the Monthly Base Rent payable with
respect the Original Premises, for the period from July 1, 2002 through
September 30, 2002, Tenant shall pay Monthly Base Rent of $1,797.61 for the
Expansion Premises, payable as outlined in Article 4 of the Lease. Effective as
of October 1, 2002, the Monthly Base Rent for the Expansion Premises shall be
payable at the then current per square foot rate of the Original Premises
(currently $17.45 per square foot per year). The Monthly Base Rent for the
Premises (including the Expansion Premises) is subject to adjustment as provided
in Article 5.1 of the Lease, with a corresponding adjustment in Annual Base
Rent.

 



--------------------------------------------------------------------------------



 



Except as specifically amended in this First Amendment to Lease, all other terms
and conditions of the Lease shall remain in full force and effect and shall
apply to both the Original Premises and the Expansion Premises.
     IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease
this 2nd day of July, 2002.
TENANT:
THE GREAT LAKES COMPANIES, INC.

         
By:
  /s/ Bruce D. Neviaser    
Name:
 
 
Bruce D. Neviaser    
Title:
  Chairman    

LANDLORD:
HOVDE BUILDING, LLC.

     
/s/ Janine K. Punzel
   
 
Janine K. Punzel, Property Manager
   
Hovde Realty, Inc., Agent
   

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970004.gif]
Exhibit “A”

 



--------------------------------------------------------------------------------



 



HOVDE BUILDING
SECOND AMENDMENT TO LEASE
This Second Amendment to Lease, entered into this 12th day of February, 2004,
between Hovde Building, LLC, a Wisconsin limited liability company, hereinafter
referred to as “Landlord” and The Great Lakes Companies, Inc., hereinafter
referred to as “Tenant”.
WITNESSETH
WHEREAS, Landlord and Tenant entered into a certain lease, dated September 1,
1997, and a First Amendment to Lease, dated July 2, 2002, hereinafter
collectively referred to as the “Lease,” for a total leased premises of 8,558
rentable square feet (the “Premises”) in the Hovde Building (the “Building”)
located at 122 West Washington Avenue, Madison, Wisconsin, for a lease term that
commenced on March 1, 1998.
WHEREAS, Landlord and Tenant desire to modify and amend certain terms, covenants
and conditions of the Lease to temporarily include additional rentable square
feet, to be effective February 16, 2004, as more fully set forth hereinafter.
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and for such other good and valuable considerations the receipt and
sufficiency of which are expressly acknowledged, the parties agree as follows:

1.   Article 1.1 — Premises. The Premises shall be temporarily amended to
include a portion of suite 800 on the 8th floor, consisting of an additional
1,426 rentable square feet (the “Temporary Premises”), as specifically indicated
on the attached Exhibit “A” to this Second Amendment to Lease. Landlord shall
deliver exclusive possession of the Temporary Premises to Tenant on or prior to
February 16, 2004, in its current “as is” condition.

2.   Term. With regard to the Temporary Premises only, the term shall be for two
and one-half months, commencing on February 16, 2004 and expiring on April 30,
2004. This term for the Temporary Premises will automatically continue on a
month-to-month basis, until terminated by either Tenant or Landlord upon
fourteen (14) days advance written notice to the other party. Tenant’s and
Landlord’s obligations with regard to the Temporary Premises will remain in
effect until such written notice is received by the other party.

3.   Article 4 — Base Rent. Effective as of February 16, 2004, the Monthly Base
Rent for the Temporary Premises shall be payable at the then current per square
foot rate of the Premises (currently $17.97 per rentable square foot per year).
The Monthly Base Rent for the Temporary Premises is subject to adjustment as
provided in Article 5.1 of the Lease, with a corresponding adjustment in Annual
Base Rent.

 



--------------------------------------------------------------------------------



 



Except as specifically amended in this Second Amendment to Lease, all other
terms and conditions of the Lease shall remain in full force and effect and
shall apply to both the Premises and the Temporary Premises.
     IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Lease this 12th day of February, 2004.
TENANT:
THE GREAT LAKES COMPANIES, INC.

         
By:
  /s/ Bruce D. Neviaser    
Name:
 
 
Bruce D. Neviaser    
Title:
  President    

LANDLORD:
HOVDE BUILDING, LLC.

     
/s/ Janine K. Punzel
   
 
Janine K. Punzel, Property Manager
   
Hovde Realty, Inc., Agent
   

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970005.gif]
Exhibit “A”

 



--------------------------------------------------------------------------------



 



HOVDE BUILDING
THIRD AMENDMENT TO LEASE
This Third Amendment to Lease, entered into this 23rd day of April, 2004,
between Hovde Building, LLC, a Wisconsin limited liability company, hereinafter
referred to as “Landlord” and The Great Lakes Companies, Inc., hereinafter
referred to as “Tenant”.
WITNESSETH
WHEREAS, Landlord and Tenant entered into a certain lease, dated September 1,
1997, a First Amendment to Lease, dated July 2, 2002, and a Second Amendment to
Lease, dated February 12, 2004, hereinafter collectively referred to as the
“Lease,” for a leased premises of 8,558 rentable square feet (the “Premises”)
together with another 1,426 rentable square feet (the “Temporary Premises”) in
the Hovde Building (the “Building”) located at 122 West Washington Avenue,
Madison, Wisconsin, for a lease term that commenced on March 1, 1998.
WHEREAS, Landlord and Tenant desire to modify and amend certain terms, covenants
and conditions of the Lease to temporarily include additional rentable square
feet, to be effective on April 20, 2004, as more fully set forth hereinafter.
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and for such other good and valuable considerations the receipt and
sufficiency of which are expressly acknowledged, the parties agree as follows:

1.   Article 1.1 — Premises. The Premises shall be temporarily amended to
include an additional 448 rentable square feet in suite 800 on the 8th floor,
together with the original 1,426 rentable square feet temporarily leased in
suite 800 per the terms of the Second Amendment to Lease, for a total of 1,874
rentable square feet in suite 800 (the “Temporary Premises”), as specifically
indicated on the attached Exhibit “A” to this Third Amendment to Lease. Landlord
shall deliver exclusive possession of the Temporary Premises to Tenant on or
prior to April 20, 2004, in its current “as is” condition.

2.   Term. With regard to the Temporary Premises only, the term shall be for two
and one-half months, commencing on April 20, 2004 and expiring on June 30, 2004.
Thereafter, the term for the Temporary Premises will automatically continue on a
month-to-month basis, until terminated by either Tenant or Landlord upon
fourteen (14) days advance written notice to the other party. Tenant’s and
Landlord’s obligations with regard to the Temporary Premises will remain in
effect until such written notice is received by the other party.

3.   Article 4 — Base Rent. Effective as of April 20, 2004, the Monthly Base
Rent for the Temporary Premises shall be payable at the then current per square
foot rate of the Premises (currently $18.51 per rentable square foot per year).
The Monthly Base Rent for the

 



--------------------------------------------------------------------------------



 



Temporary Premises is subject to adjustment as provided in Article 5.1 of the
Lease, with a corresponding adjustment in Annual Base Rent.
Except as specifically amended in this Third Amendment to Lease, all other terms
and conditions of the Lease shall remain in full force and effect and shall
apply to both the Premises and the Temporary Premises.
          IN WITNESS WHEREOF, the parties have executed this Third Amendment to
Lease this 23rd day of April, 2004.
TENANT:
THE GREAT LAKES COMPANIES, INC.

         
By:
  /s/ Bruce D. Neviaser    
Name:
 
 
Bruce D. Neviaser    
Title:
  Chairman    

LANDLORD:
HOVDE BUILDING, LLC.

     
/s/ Janine K. Punzel
   
 
Janine K. Punzel, Property Manager
   
Hovde Realty, Inc., Agent
   

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970006.gif]
Exhibit “A”

 



--------------------------------------------------------------------------------



 



HOVDE BUILDING
FOURTH AMENDMENT TO LEASE
This Fourth Amendment to Lease, entered into this 11th day of August, 2004,
between Hovde Building, LLC, a Wisconsin limited liability company, hereinafter
referred to as “Landlord” and The Great Lakes Companies, Inc., hereinafter
referred to as “Tenant”.
WITNESSETH
WHEREAS, Landlord and Nevac Group Ltd. (“Nevac”) have previously entered into a
certain lease, dated September 1, 1997 (the “Original Lease”) and a First
Amendment to Lease, dated July 2, 2002;
WHEREAS, Nevac assigned its interest in and to the Original Lease and said First
Amendment to Tenant;
WHEREAS, Landlord and Tenant previously entered into a Second Amendment to
Lease, dated February 12, 2004, and a Third Amendment to Lease, dated April 23,
2004, for a leased premises of 8,558 rentable square feet (the “Premises”)
together with another 1,874 rentable square feet (the “Temporary Premises”) in
the Hovde Building (the “Building”) located at 122 West Washington Avenue,
Madison, Wisconsin, for a lease term that commenced on March 1, 1998. Tenant
currently occupies a total of 10,432 rentable square feet, comprised of the
Premises and the Temporary Premises. The Premises is 8,558 rentable square feet,
consisting of the entire 10th floor, which contains 6,912 rentable square feet,
and Suite 730, 1,646 rentable square feet on the 7th floor. The Temporary
Premises is a portion of Suite 800, consisting of 1,874 rentable square feet on
the 8th floor. The Premises and the Temporary Premises will hereinafter be
collectively referred to as the “Vacated Premises.”
WHEREAS, Landlord and Tenant desire to modify and amend certain terms, covenants
and conditions of the Original Lease and the subsequent amendments to allow for
Tenant’s relocation and expansion onto the entire 5th and 6th floors of the
Building, to be effective on August 15, 2004, as more fully set forth in this
Fourth Amendment to Lease. The Original Lease, the First through Third
Amendments to Lease and this Fourth Amendment to Lease are hereinafter
collectively referred to as the “Lease”.
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and for such other good and valuable considerations the receipt and
sufficiency of which are expressly acknowledged, the parties agree as follows:

1.   Article 1.1 — Premises. Tenant desires to expand and relocate to the entire
5th and 6th floors, consisting of 13,824 rentable square feet, as specifically
indicated on the attached Exhibit “A” to this Fourth Amendment to Lease (the
“Relocation Premises”), and vacate the Vacated Premises. Landlord shall deliver
exclusive possession of the Relocation Premises to Tenant on or prior to

(SEAL) [c49700c4970007.gif]

 



--------------------------------------------------------------------------------



 



    August 15, 2004. In relocating to the Relocation Premises, Tenant will have
the right to continue using the Vacated Premises from August 15, 2004 thru
October 15, 2004 (the “Relocation Period”), so long as Tenant’s use does not
impair Landlord’s access and ability to work in the Vacated Premises in order to
permanently re-lease the Vacated Premises or any portion thereof. Effective as
of October 16, 2004, Tenant shall have no further right to the Vacated Premises.
  2.   Article 1.3 — Termination Date. The Termination Date under Article 1.3 of
the Original Lease shall be changed and extended to September 30, 2009.   3.  
Article 1.13 — Option to Extend. Tenant’s advance written notice of its
intention to exercise its option to extend, or terminate this Lease upon
expiration of the Term (as extended under item 2 above), shall be extended from
six (6) months to twelve (12) months.   4.   Article 1.14 — Required Leasehold
Improvements. See Exhibit “B”, Memorandum of Required Leasehold Improvements,
attached to this Fourth Amendment to Lease. Exhibit “B” to the Original Lease
shall not be applicable.   5.   Article 1.5 and Article 4 — Base Rent. During
the period from August 15, 2004 (prorated for the month of August 2004) thru
November 30, 2004, Tenant shall pay Monthly Base Rent of $15,400.32 per month
for the Relocation Premises, and pay no rent for the Vacated Premises during the
Relocation Period. Effective as of December 1, 2004, the Monthly Base Rent for
the Relocation Premises shall be payable at the then current per square foot
rate payable under the Lease (currently $18.51 per rentable square foot per
year, resulting in a Monthly Base Rent of $21,323.52). The Monthly Base Rent for
the Relocation Premises is subject to adjustment as provided in Article 5.1 of
the Lease, with a corresponding adjustment in Annual Base Rent.   6.  
Article 17      Article 17 in the Original Lease is hereby deleted and the
following substituted therefor:       17.1 Insurance by Tenant       Tenant
shall, at its expense, obtain and maintain in force at all times during the term
of this Lease: (a) Commercial General Liability Insurance on an occurrence
basis, with minimum limits of liability in an amount of $5,000,000 combined
single limit for bodily injury, personal injury or property damage; such
insurance shall name Landlord and Agent as additional insureds; and (b) Property
Insurance, on an “all risks” basis in an amount adequate to cover the full
replacement value of all Improvements paid for by Tenant and all fixtures and
personal property of Tenant in the Premises, subject to reasonable deductibles.
Each policy shall be issued by one or more insurance companies reasonably
satisfactory to Landlord. A certificate of Tenant’s insurers evidencing all of
the foregoing requirements shall be delivered to Landlord upon the execution of
the Lease and from time to time as requested by Landlord and, without any
request, prior to the expiration date of any existing certificate.

(SEAL) [c49700c4970007.gif]

 



--------------------------------------------------------------------------------



 



    17.2 Insurance by Landlord       Landlord agrees to maintain in force during
the term of this Lease: (a) Commercial General Liability Insurance on an
occurrence basis with minimum limits of liability in an amount of $5,000,000
combined single limit for bodily injury, personal injury or property damage (or
such other coverage or higher amounts as Landlord shall from time to time
determine); and (b) Property Insurance, on an “all risks” basis in an amount
adequate to cover the full replacement value of the Building including all
Leasehold Improvements paid for by Landlord, with such deductibles as Landlord
deems advisable, but in any event consistent with customary practices for
Class A office buildings in Madison, Wisconsin.   7.   Article 19.
     Article 19 in the Original Lease is hereby deleted and the following
substituted therefor:       Article 19: ELECTRICAL SERVICE       Landlord shall
provide electric service and electricity sufficient for Tenant’s reasonable
needs, at no additional cost to Tenant. Installation and maintenance of
additional electrical service and cost of electricity to maintain desired
temperatures and operate equipment in computer server room or other specialized
equipment room(s) will be at Tenant’s sole cost.   8.   Article 22.1.
(a)     Article 22.1 (a) in the Original Lease is hereby deleted and the
following substituted therefor:

  22.1   Repair and Restoration.

  (a)   If the Building or the Premises are made substantially untenantable by
fire or other casualty, Landlord may elect either to:

  (1)   terminate this Lease as of the date of such fire or other casualty by
delivery of notice of termination to Tenant within thirty (30) days after said
date; or     (2)   without termination of this Lease, proceed with due diligence
to repair, restore or rehabilitate the Building or the Premises, other than
improvements paid for by Tenant, at Landlord’s expense. If such repair,
restoration or rehabilitation cannot be completed using reasonable diligence
within one hundred fifty (150) days from the date of said casualty, or is not
actually completed within one hundred fifty (150) days from the date of said
casualty, and the fire or casualty was not intentionally or recklessly caused by
Tenant, its agents, or employees, Tenant shall have the right to terminate this
Lease upon written notice to Landlord given within thirty (30) days after the
expiration of said one hundred fifty (150) day period.

(SEAL) [c49700c4970007.gif]

 



--------------------------------------------------------------------------------



 



9.   Article 22.2.     Article 22.2 in the Original Lease is hereby deleted and
the following substituted therefor:

  22.2   Rent Abatement.         If all or any part of the premises are rendered
materially untenantable by fire or other casualty, then, provided that the fire
or other casualty was not intentionally or recklessly caused by Tenant, its
agents or employees, the Monthly Base Rent shall abate for all or said part of
the Premises which are untenantable on a per diem basis from and after the date
of the fire or other casualty and until the Premises are repaired and restored.

10.   Article 22.3.     Article 22.3 in the Original Lease is hereby deleted in
its entirety.

11. Article 24.1.     Article 24.1 in the Original Lease is hereby deleted and
the following substituted therefor:

  24.1   Procedure; Consent.         Tenant shall not (a) sublet the Premises or
any part thereof; (b) assign this Lease or any interest under it; (c) allow any
transfer hereof or any lien upon Tenant’s interest by operation of law; or
(d) permit the use or occupancy of the Premises or part thereof by any one other
than Tenant and Tenant’s employees, except as hereafter provided. A notice of
intention to sublease or assign, setting forth a proposed commencement date of
the sublease term or assignment (“Proposed Effective Date”), to which notice is
attached a copy of the proposed sublease or assignment agreement and of all
agreements collateral thereto, shall be sent to Landlord at least sixty
(60) days prior to the Proposed Effective Date. Landlord’s consent to any
assignment, subletting or transfer is conditioned upon Landlord being reasonably
assured that substantially the same quality of business, services and
management, including, without limitation, the prestige, reputation and
financial soundness of ownership and management will be maintained. Landlord’s
consent to any subletting, assignment or transfer, or Landlord’s election to
accept as tenant hereunder any assignee, grantee or transferee shall not release
the original Tenant from any covenant or obligation of this Lease and consent by
Landlord to a subletting or assignment shall not relieve Tenant from obtaining
consent to any future subletting or assignment.

12.   Article 24.2.     Article 24.2 in the Original Lease is hereby deleted and
the following substituted therefor:

  24.2   Transfer of Interest in Tenant.         The sale, issuance or transfer
of any voting capital stock of Tenant which results in a change in the direct or
indirect voting control of Tenant shall be deemed to be an assignment of this
Lease within the meaning of Article 24.1. If Tenant is a partnership, trust or
an unincorporated association, then the sale, issuance or transfer of a
controlling

(SEAL) [c49700c4970007.gif]

 



--------------------------------------------------------------------------------



 



interest therein shall be deemed to be an assignment of this Lease within the
meaning of Article 24.1; provided, however, that any change in the composition
or membership of Tenant’s board of directors shall not be deemed to be such an
assignment. Notwithstanding anything to the contrary, the sale, issuance or
transfer of any voting capital stock of Tenant in connection with the roll-up,
consolidation, merger or other aggregation of Tenant with one or more of
Tenant’s affiliates, in connection with the initial public offering of the
capital stock of Tenant or an affiliate of Tenant, shall not constitute an
assignment for purposes of Article 24.1.

13.   Article 26.     Article 26 in the Original Lease is hereby deleted and the
following substituted therefor:

  26   Subordination.         This Lease, and the term and estate hereby
granted, and all of the rights of Tenant hereunder, are subject and subordinate
to: (a) the rights of the vendee-lessor under any sale-leaseback now or
hereafter affecting the Land and/or the Building; (b) any ground lease now or
hereafter affecting the Land; (c) the liens of any mortgage or mortgages now or
hereafter in force against the Land and/or the Building; (d) all matters of
record and (e) all laws, rules and regulations, affecting said real estate at
any time. Tenant shall execute such further instruments subordinating this Lease
to the lien or liens of any such sale-leaseback, ground lease, mortgage or
mortgages as shall by requested by Landlord ; provided, however, that Landlord
shall utilize its reasonable efforts to obtain from (i) any mortgagee under any
mortgage, (ii) any vendee-lessor under any sale-leaseback arrangement, (iii) any
lessor under any ground lease, and (iv) any other party reasonably requested by
Tenant, a written agreement providing in substance that so long as Tenant shall
not be in default with respect to, and shall faithfully discharge, the
obligations on its part to be kept and performed under the terms of this Lease,
its tenancy shall not be disturbed. Tenant agrees to cooperate fully with
Landlord in connection with Landlord’s efforts to obtain such nondisturbance
protection for Tenant, and in such regard, Tenant shall supply to Landlord and
such mortgagee, if requested, Tenant’s most recent audited financial statements
and unaudited financial statements prepared by Tenant for the period following
that period reflected in Tenant’s most recent audited financial statements, with
such unaudited financial statements being certified as true and accurate by
Tenant’s chief financial officer to the best of his knowledge.

14. Article 32.      Article 32 in the Original Lease is hereby deleted and the
following substituted therefor:

  32   Sale By Landlord.         In the event of a sale or conveyance by
Landlord of Landlord’s interest in the Building or any part of the Building
including the Premises, the same shall operate to release Landlord from any
liability for matters occurring on or after the date of conveyance upon the
covenants and conditions herein contained, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to the Lease.

(SEAL) [c49700c4970007.gif]

 



--------------------------------------------------------------------------------



 



15.   Article 33.      Article 33 in the Original Lease is hereby deleted and
the following substituted therefor:

  33   Rules and Regulations.         Tenant shall comply with and be subject to
the Rules and Regulations attached hereto as Exhibit C and such reasonable
amendments or additions thereto as may, from time to time, be deemed necessary
by Landlord to govern the use, occupancy and operation of the Land, Building
and/or Premises provided any such amendments or additions do not unreasonably
interfere with Tenant’s use of or access to the Premises. Landlord shall not be
responsible to Tenant for the failure of any other tenant of the Building to
comply with any of the Rules or Regulations, and any failure by Landlord to
enforce the Rules and Regulations against either Tenant or any other tenant to
the Building shall not constitute a waiver thereof Landlord will use its best
efforts to enforce the Rules and Regulations against all tenants, in an
evenhanded manner.

16.   Article 36.3.     Article 36.3 in the Original Lease is hereby deleted and
the following substituted therefor:

  36.3   Other required Action.         If the Landlord is required by law to
remove any future Hazardous Material, to rectify any dangerous condition or to
install any protective equipment or devises, and does not anticipate being able
to complete the same without unreasonable interfering with the use of the
Premises by the Tenant, Landlord shall, upon at least one hundred eighty
(180) days prior written notice to the Tenant, offer to Tenant the choice to
relocate or to terminate this Lease. If Tenant elects to terminate this Lease
neither party shall have any further liability to the other hereunder, except
for those provisions hereof which are expressly stated to survive termination;
Monthly Base Rent and any other charges or credits shall be prorated to the date
of termination.

Except as specifically amended in this Fourth Amendment to Lease, all other
terms and conditions of the Lease shall remain in full force and effect and
shall apply to the Vacated Premises and the Relocation Premises.
[SIGNATURE PAGE FOLLOWS]
(SEAL) [c49700c4970007.gif]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Lease this 11th day of August, 2004.
TENANT:
THE GREAT LAKES COMPANIES, INC.

         
By:
  /s/ Marc Vaccaro    
Name:
 
 
Marc Vaccaro    
Title:
  Co-Chairman    

LANDLORD:
HOVDE BUILDING, LLC.

     
/s/ Janine K. Punzel
   
 
Janine K. Punzel, Property Manager
   
Hovde Realty, Inc., Agent
   

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970008.gif]
EXHIBIT A 1 OF 2

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49700c4970009.gif]
EXHIBIT A 2 OF 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MEMORANDUM OF REQUIRED LEASEHOLD IMPROVEMENTS
Tenant is taking the Relocation Premises in “as is” condition, with the
exception of items 3 and 4 below. Landlord shall have the right to first approve
any remodeling which Tenant desires to undertake. Tenant is responsible for all
costs related to any remodeling undertaken, such as architectural fees, permits
and construction, except as specifically noted in items 3 and 4 below.
Additional considerations for construction of the Relocation Premises are as
follows:

  1.   Landlord will have the right to review and approve all construction
documentation prior to commencement of any work by Tenant. Any subsequent
changes in specifications will likewise require approval by Landlord.     2.  
Landlord will not be responsible for any delay in Tenant’s remodeling due to
hidden conditions or changes in specifications by Tenant.     3.   At Landlord’s
cost, Landlord will replace, patch, and/or clean existing carpet. As much of the
existing carpet as possible will be retained. Attractive transitions between
existing and new carpet will be provided, as reasonably agreed upon by Landlord
and Tenant.     4.   Landlord will patch and paint walls throughout the
Premises, at Landlord’s cost. Should Tenant decide to remodel any portion of the
Relocation Premises, Landlord may elect to provide Tenant with an allowance for
painting the Relocation Premises (“Painting Allowance”). The Painting Allowance
shall be equal to the lowest bid obtained by Landlord from bidders reasonably
acceptable to Tenant for painting the entire Relocation Premises in its current
“as is” configuration and condition, in a color similar to its current off-white
color.     5.   Tenant is responsible for installation of telephones, voice and
data cabling/wiring and furniture.     6.   With the exception of work listed
under items 3 and 4 above, the cost of all leasehold improvements will be paid
for by Tenant. However, if requested by Tenant, Landlord will pay all costs on
Tenant’s behalf and all such costs shall then be amortized and recouped by
Landlord as Additional Rent to be paid by Tenant, as set forth in the next
sentence. Should Tenant desire to amortize the cost of all leasehold
improvements, the total amount owing by Tenant, with interest at a rate of seven
percent (7%) per annum, will be amortized over the Term of the Lease and be
payable monthly by Tenant to Landlord as Additional Rent. Landlord will provide
Tenant with an amortization schedule for the cost of all leasehold improvements
to be paid monthly to Landlord as Additional Rent.

(SEAL) [c49700c4970007.gif]



 



--------------------------------------------------------------------------------



 



HOVDE BUILDING
FIFTH AMENDMENT TO LEASE
This Fifth Amendment to Lease, entered into this 22nd day of January, 2009,
between Hovde Building, LLC, a Wisconsin limited liability company, hereinafter
referred to as “Landlord” and Great Wolf Resorts, Inc., a Delaware Corporation,
hereinafter referred to as “Tenant”.
WITNESSETH
WHEREAS, Landlord and Nevac Group Ltd. (“Nevac”) have previously entered into a
certain lease, dated September 1, 1997 (the “Original Lease”), for a lease term
that commenced on March 1, 1998, and a First Amendment to Lease, dated July 2,
2002;
WHEREAS, Nevac assigned its interest in and to the Original Lease and said First
Amendment to The Great Lakes Companies, Inc. (“GLC”);
WHEREAS, Landlord and GLC entered into a Second Amendment to Lease, dated
February 12, 2004, a Third Amendment to Lease, dated April 23, 2004, and a
Fourth Amendment to Lease, dated August 11th, 2004, for a leased premises of
13,824 rentable square feet, consisting of the entire 5th floor and the entire
6th floor (the “Premises”) in the Hovde Building (the “Building”) located at 122
West Washington Avenue, Madison, Wisconsin;
WHEREAS, GLC assigned its interest in and to the Original Lease, as subsequently
amended, to Tenant; and
WHEREAS, Landlord and Tenant desire to modify and amend certain terms, covenants
and conditions of the Original Lease and the subsequent amendments to allow for
extension of the Termination Date, as more fully set forth in this Fifth
Amendment to Lease. The Original Lease, the First Amendment to Lease, the Second
Amendment to Lease, the Third Amendment to Lease, the Fourth Amendment to Lease
and this Fifth Amendment to Lease are hereinafter collectively referred to as
the “Lease”.
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and for such other good and valuable considerations, the receipt and
sufficiency of which are expressly acknowledged, the parties agree as follows:

1.   Tenant. Landlord consents to the assignment of the lease from GLC to Tenant
and the term “Tenant” as used in the Lease is hereby changed from “The Great
Lakes Companies, Inc.” to “Great Wolf Resorts, Inc.”.

2.   Article 1.1 — Premises. The “Relocation Premises”, as described in the
Fourth Amendment to Lease shall simply be referred to as the “Premises”.



 



--------------------------------------------------------------------------------



 



3.   Article 1.3 — Termination Date. The Termination Date under the Lease shall
be extended to September 30, 2010.

4.   Article 1.13 — Option to Extend. Delete in its entirety and replace with
the following: “Tenant shall have an option to extend the Termination Date (as
extended under item 3 above) by six (6) months to March 31, 2011. Tenant must
provide written notice not later than March 31, 2010 of Tenant’s intention to
exercise its “Option to Extend”, or to terminate this Lease upon expiration of
the Term.

5. Article 1.14 — Required Leasehold Improvements. Delete in its entirety.

6.   Article 1.5 — Annual Base Rent: Effective as of October 1, 2009, Annual
Base Rent shall be $248,832.00 ($18.00 per rentable square foot per year).

7.   Article 1.6 Monthly — Base Rent. Effective as of October 1, 2009, Monthly
Base Rent shall be $20,736.00.

8.   Article 4 — Base Rent. Effective as of October 1, 2009, delete in its
entirety and replace with the following, “Tenant shall pay the Annual Base Rent
to Landlord in equal Monthly Base Rent installments of $20,736.00, each such
installment to be due and payable in advance on the first day of every calendar
month during the Term. If the Commencement Date is a day other than the first
calendar month or the Termination Date is a day other than the last day of a
calendar month, the Monthly Base Rent for each day of such fractional month
shall be prorated on the basis of 1/30th of the Monthly Base Rent for each day
of such fractional month. Monthly Base Rent is subject to adjustment as provided
in Article 5.1 of the Lease, with a corresponding adjustment in Annual Base
Rent.”

9.   Article 5.2 — Monthly Electrical Service Charge. Thru September 30, 2009,
Tenant will only be responsible for the electricity charges for maintaining
desired temperatures and operating equipment in its computer server room or
other specialized equipment room(s), as reasonably determined by Landlord..
Effective as of October 1, 2009, Tenant shall be solely responsible for and
shall pay when due, all charges for electricity for the Premises. Effective as
of October 1, 2009, the electric service metered by the existing electrical
meters for the Premises shall be transferred from the Landlord and assumed by
and billed to Tenant directly by the provider of the service.

10.   Article 19 — Electrical Service. Delete and replace with the following:
“Tenant hereby acknowledges that Landlord has provided adequate electrical
capacity for general office use of

 



--------------------------------------------------------------------------------



 



    the Premises. Tenant further acknowledges that electrical service on its
sub-panel serving the 5th floor data room is currently at full capacity.
Landlord shall not be liable to Tenant, and Tenant hereby waives all claims
against Landlord, for any business disruption or any loss of or damage to data
or property in or about the Premises, related to Tenant’s use of the electrical
service in the 5th floor data room. Installation and maintenance of additional
electrical service in or to the Premises will be at Tenant’s sole cost and is
subject to Landlord approval pursuant to Section 21 of the Lease.”

If there are any conflicts or inconsistencies between the provisions, covenants,
terms or conditions set forth in this Fifth Amendment and any provisions,
covenants, terms or conditions set forth in the Original Lease or any subsequent
amendments thereto, then this Fifth Amendment to Lease shall control. Any
capitalized term used in the Fifth Amendment to Lease and not defined in this
Fifth Amendment to Lease shall have the meaning provided in the Original Lease
or subsequent amendments thereto.
Except as specifically amended in this Fifth Amendment to Lease, all other terms
and conditions of the Original Lease and all amendments hereto shall remain in
full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to Lease
this 22nd day of January, 2009.
TENANT:
GREAT WOLF RESORTS, INC.

         
By:
  /s/ J. Michael Schroeder    
Name:
 
 
J. Michael Schroeder    
Title:
  Corporate Secretary    

LANDLORD:
HOVDE BUILDING, LLC

     
/s/ Janine K. Punzel
   
 
Janine K. Punzel, Vice President
   
Hovde Realty, Inc., Agent
   

 